Citation Nr: 1444111	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  12-15 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for right breast disability.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to December 1995 and October 1996 to June 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The appellant attended a hearing in August 2012 before the undersigned Veteran's law judge.  A transcript of that hearing is of record.

The Board notes that the Veteran previously submitted a claim for right breast mastitis which was denied by a July 2005 rating decision.  In connection with a second claim, the RO obtained relevant service treatment records from Blanchfield Army Community Hospital that had previously been identified by the Veteran but not associated with the claims file.  As such, the Board will adjudicate this claim de novo.  See 38 C.F.R. § 3.156(c). 


FINDING OF FACT

The Veteran was treated in service for right breast pain and swelling, her pain and swelling has been chronic and recurrent since her separation from service, and she has been diagnosed with fibrocystic breast disease.  


CONCLUSION OF LAW

Entitlement to service connection for right breast mastitis, currently diagnosed as fibrocystic breast disease, has been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran argues that her claim for service connection should be granted because the onset of her right breast pain began in service, and the same right breast pain has been chronic and recurrent since that time.  See Hearing Tr. at 6.  

The Board finds that the Veteran's current right breast disease was incurred in service.  Service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).   

The Veteran was treated twice for swelling and pain in her right breast during service.  See June 2000 & December 2000 Service Treatment Records.  She testified that this condition has been chronic and recurrent since her separation from service.  See Hearing Tr. at 6.  The Veteran is competent to give testimony concerning her symptoms, and the Board finds her testimony credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, her medical records show that she was diagnosed with fibrocystic breast disease within two years of her separation from service, and has received treatment for this disease for a number of years.  See VA Medical Records dated September 2003, September-October 2004, March-April 2005 and July 2010.  Although there is no medical opinion of record that a nexus exists between the Veteran's symptoms during service and her post-service diagnosis, such evidence is not necessary.  King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Given the onset of the relevant symptoms in service, their presence in the immediate post service years, and the Veteran's diagnosis of fibrocystic breast disease, the Board resolves any reasonable doubt on the nexus element in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Board concludes that the criteria for service connection have been met.  


ORDER

Service connection for fibrocystic breast disease is granted.  




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


